DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Application Status
Claims 3-32 are currently pending and under examination.

Drawings
The drawings were received on 06 May 2022.  These drawings are acceptable.

Information Disclosure Statement

The information disclosure statement filed 6/1/2022 and 8/9/2022 has been considered.

Terminal Disclaimer
The terminal disclaimers filed on 09 August 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Applications 16/276,361, 16/276,368, 16/385,360, 16/385,383, 16/825,807, 16/859,182, 16/898,197, 17/220,692, 17/220,693, 17/326,805, 17/348,590, 17/348,596, 17/348,619, 17/481,063, 17/481,085, 17/514,883, 17/514,893, 17/514,908, 17/514,919, 17/514,929, 17/514,936, 17/514,940, 17/559,860, 17/703,845, 17/703,849, and US Patent 10,000,772, 10,113,167, 10,227,611, 10,301,651, 10,308,961, 10,337,029, 10,351,878, 10,358,658, 10,358,659, 10,400,253, 10,407,697, 10,415,061, 10,421,980, 10,428,352, 10,443,076, 10,487,341, 10,513,712, 10,519,467, 10,526,619, 10,533,190, 10,550,407, 10,563,227, 10,570,419, 10,577,631, 10,597,680, 10,612,045, 10,626,419, 10,640,791, 10,669,560, 10,676,759, 10,752,920, 10,77,4344, 10,793,878, 10,900,054, 10,982,230, 10,982,231, 10,988,782, 11,001,863, 11,008,589, 11,008,590, 11,028,412, 11,186,849, 11,242,543, 11,274,318, 11,293,034, and 11,332,761 have been reviewed and are accepted.  The terminal disclaimers have been recorded.


Reasons for Allowance
The following is an examiner's statement of reasons for allowance:
The closest prior art is Siksnys (WO 2013/141680, priority to March 20, 2012) and Siksnys (US 9,637,739, priority to March 20, 2012), each claiming priority to the same US provisional applications. Although Siksnys (WO 2013/141680) provides a disclosure for combining crRNA, tracrRNA, Cas9, and further RNaseIII for achieving target DNA cleavage (see pages 22 -24), Siksnys does not explicitly teach or reasonably suggest wherein the activator-RNA (i.e. tracrRNA) hybridizes with the targeter-RNA(i.e. crRNA) to form a total of 8 to 15 base pairs. There is also no specific evidence that the processing of the crRNA or tracrRNA by Cas9 and/ or RNase III inherently resulted in the formation of a total of 8 to 15 base pairs of hybridization between the activator-RNA and the targeter-RNA.
Deltcheva (Deltcheva et. al. (2011) Nature, 471:602-607 and supplementary data, published online March 3 0, 2011) similarly describes the processing of precursor crRNA and tracrRNA by RNAse III (page 603, column 2, paragraph 1). Deltcheva further illustrates the hybridized structure between crRNA and tracrRNA in S. pyogenes in which, after processing by RNase III at the indicated cleavage sites, the total number of base pairs formed by the would be more than 8 to 15 base pairs (see Figure 1B). Neither Siksnys, nor Deltcheva, nor the prior art provided sufficient guidance for Type II CRISPR-Cas systems in which the tracrRNA and crRNA "form a total of 8 to 15 base pairs" or provide sufficient motivation to modify a crRNA and/ or tracrRNA in the method of Siksnys to arrive at the claimed method.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Claims 3-32 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771.  The examiner can normally be reached on M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.N.G./Examiner, Art Unit 1636                                                                                                                                                                                                        
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636